DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 11/03/2022, with respect to the rejection of Claims 1, 3-7, 9-11, 13, 14 and 16-20 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of Claims 1, 3-7, 9-11. 13. 14 and 16-20 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 1, 3-7, 9-11, 13, 14 and 19 under 35 U.S.C. § 102(a)(1), as being anticipated by Inoue (U.S. Patent Application Publication No. 2017/0196512 A1), the applicant has argued “Inoue does not teach a non-invasive device having a controlled environment to permit a sensor to record measurements such that chemical and physical properties of respiratory flow may be measured without the device being inserted into, or sealed partially or fully around, a subject's respiratory orifices…Inoue explicitly discloses a device that requires contact with the face of the subject (i.e., requires invasive application) such that at least a portion of the nose and mouth (i.e., respiratory orifices) are covered by a wall section (i.e., the device is sealed partially around the subject's respiratory orifices)… To the contrary, the present invention proposes a non-invasive device that is operable without being sealed, in any fashion whatsoever, around a subject's respiratory orifices.” The applicant disagrees with the previous Examiner’s assertion that the presence of opening 2c (See Fig. 3A of Inoue) precludes the presence of a partial or full seal around the subject's respiratory orifices. While the present Examiner agrees with the applicant’s argument that the device of Inoue is sealed partially around the subject's respiratory orifices, Inoue still anticipates the entire scope of the amended claim. The clause “that chemical and physical properties of the subject's respiratory flow may be measured without the non-invasive device being inserted into, or sealed partially or fully around, the subject's respiratory orifices” presents a list of alternative options; “sealed partially” is merely one of them. As long as the chemical and physical properties of the subject’s respiratory flow may be measured 1) without the non-invasive device being inserted into the subject's respiratory orifices, 2) without the non-invasive device being sealed partially around the subject's respiratory orifices, or 3) without the non-invasive device being fully around the subject's respiratory orifices, the claim is anticipated. The device of Inoue satisfies conditions 1) and 3), and therefore the claim as a whole is still anticipated by Inoue.
However, the applicant’s argument that Inoue does not teach a sensor for directly measuring chemical and physical properties of respiratory flow has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Inoue, Luxon, Foote, and Virr.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20170196512, cited in applicant 11/25/2019 IDS, hereinafter Inoue) in view of Luxon et al (US 20170238815 A1, hereinafter Luxon), Foote et al (US 20140283831 A1, cited in applicant 11/25/2019 IDS, hereinafter Foote), and Virr et al (US 20120174922 A1, hereinafter Virr).
Regarding Claim 1, Inoue discloses a non-invasive device for measuring one or more respiratory flow parameters (mask 1, abstract), comprising: 
a mounting mechanism having (Examiner’s note: in this instance, “having” is interpreted as an open transitional phrase with the same meaning as “comprising”) a mounting element for mounting the non-invasive device to a face of a subject (Fig. 2, para [0042], strings run through through-holes 5a2 and 5b2 to hold device to subject’s face, corresponds to 112f interpretation), 
a housing anatomically shaped to be mounted to the face of the subject externally to the subject's respiratory orifices (Figs. 1 and 2, paras [0033]-[0036], wall section 2, expired gas introduction section 3, communication section 4, right bridge part 5a, left bridge part 5b, right support part 6, left support part 7), 
wherein the housing comprises: 
one or more predetermined locations (sensor support 4d), wherein at least one of the predetermined locations comprises at least one sensor (paras [0067]-[0069] and [0071], sensor support 4d holds sensor 9), 
one or more flow directing elements (expired gas introduction section including first opening 3a, second opening 3b, introduction space 3d, connection part 3e, communication section 4 including connection part 4a), each of the one or more flow directing elements including at least one open conduit (first opening 3a, second opening 3b, introduction space 3d, connection part 3e, and connection part 4a are all open conduits), for directing at least a portion of the subject's respiratory flow to the one or more predetermined locations (paras [0034]-[0036], [0039], and [0072]);
without the non-invasive device being inserted into, or sealed partially or fully around, the subject's respiratory orifices (Examiner’s note: Inoue is capable of performing the claimed function. The device of Inoue is operable without being inserted into the subject’s respiratory orifices because the device of Inoue is not inserted into the respiratory orifices during operation and instead rests on the external portions of the face. Additionally, the device of Inoue is operable without being sealed fully around the subject’s respiratory orifices because the device of Inoue is not sealed fully around the subject’s respiratory orifices during operation. The device of Inoue contains opening 2c, which allows the internal space 2b and the outside of the wall section 2 to communicate with each other (see para [0033] of Inoue). The device of Inoue does not seal fully around the subject’s respiratory orifices because this opening precludes a full seal).
Inoue discloses the claimed invention except for expressly disclosing the at least one sensor to be for directly measuring chemical and physical properties of respiratory flow;
the one or more flow directing elements being configured to form a controlled environment around the at least one sensor, the controlled environment including a controlled temperature, a controlled condensation, and a controlled humidity, and 
at least one of: a heating element and a cooling element for maintaining the controlled environment, 
wherein the controlled environment formed by the one or more flow directing elements permits the at least one sensor to record measurements such that chemical and physical properties of the subject's respiratory flow may be measured.
However, Luxon teaches at least one sensor (Elements 222, 224, and 226, Fig. 2; [0067]) to be for directly measuring chemical (CO2 and oxygen sensors, [0018]; “detection of analytes and/or compounds in the breath”, [0023]; [0060]) and physical properties ([0013]; “one or more sensors which can measure and/or calculate airway pressure, airway flow, temperature…”, [0060]) of respiratory flow;
wherein the controlled environment formed by the one or more flow directing elements (Element 206, Fig. 2; “A heat-moisture exchanger may be used to prevent humidity from the breath entering into the device”, [0070]) permits the at least one sensor (Elements 222, 224, and 226, Fig. 2; [0067]) to record measurements such that chemical and physical properties of the subject's respiratory flow may be measured (“to maintain sterility of the airway device”, [0070]; keeping the device sterile keeps the device functional, which it needs to be for the chemical and physical properties to be measured).
As both sensors indirectly measure a chemical property and sensors that directly measure a chemical property achieve the same goal of sensing the desired chemical property, one of ordinary skill in the art could have substituted one known element (the direct sensors of Luxon) for another (the indirect sensor of Inoue), and the results of the substitution would have been predictable (The sensing of a chemical property of interest). Adding a sensor that senses physical properties of the subject’s respiratory flow to the device of Inoue would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Adding the sensing of physical properties would lead to a more robust data set. Finally, controlling the environment such that the chemical and physical properties of the subject’s respiratory flow can be sensed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because doing so also maintains the sterility of the device, as taught by Luxon ([0070]).
Foote teaches the one or more flow directing elements (Element 2801, Figs. 28A-28B; “an adjustable vent for variable area venting”) being configured to form a controlled environment around the at least one sensor (A controller adjusts the variable vent flow, [0208]-[0211]; “This controlled adjustment may also result in … a cooling and drying effect. Similarly, reducing the vent flow may increase the feeling of the temperature and moisture content of the air to the patient”, [0211]), the controlled environment including a controlled temperature, a controlled condensation, and a controlled humidity (heating, cooling, drying, and increased moisture content are all part of the effects in [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flow directing elements to form a controlled environment in the mask (which would also be around the sensor when added to Inoue), because such a modification can improve comfort of wearing the mask for the user, as taught by Foote ([0208], [0213]).
Virr teaches at least one of: a heating element and a cooling element (Element 40, Figs. 9-11; flexible heating elements, Peltier devices, and wires are all listed as examples of heating/cooling elements in [0118]) for maintaining the controlled environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a heating and cooling element, because this can also improve comfort of wearing the mask for the user, as taught by Virr (“The present invention seeks …[render] the breathing apparatus comfortable to wear/use in any climatic conditions”, [0115]).

Regarding Claim 4, modified Inoue discloses the non-invasive device according to claim 1, wherein the one or more flow directing elements include at least one of: a flat surface, a curved surface, a pipe and a combination thereof (Figs. 2, 3A, 4A, expired gas introduction section 3 including first opening 3a, second opening 3b, introduction space 3d, connection part 3e, and communication section 4 including connection part 4a, include various flat surfaces, curved surfaces, pipes, and combinations thereof).
Regarding Claim 5, modified Inoue discloses the non-invasive device of claim 1, wherein a portion of the housing including the at least one open conduit detachably connectable to a remainder of the housing (paras [0046] and [0061]-[0063] show communication section 4 (and the at least one open conduit it includes) is detachably connectable to wall portion 2, expired gas introduction section 3, right support portion 6, and left support portion 7) and is configured to guide respiratory flow from the subject's mouth over the at least one sensor (paras [0034]-[0036] and [0039]).  
Regarding Claim 6, modified Inoue discloses the non-invasive device of claim 1, wherein a portion of the housing including the at least one open conduit is connected to a remainder of the housing in a manner that allows a first open conduit to be moved with respect to a second open conduit (paras [0046] and [0061]-[0063] show communication section 4 (and the at least one open conduit it includes ) is connected to wall section 2, expired gas introduction section 3, right support portion 6, and left support section 7 in a manner that allows an open conduit of communication section 4 to be moved with respect to an open conduit of expired gas introduction section 3 and vice versa; para [0054] shows that expired gas introduction section 3 (and the at least one open conduit it includes) is connected to communication section 4 in a manner that allows an open conduit of expired gas introduction section 3 to be moved with respect to an open conduit of communication section 4 and vice versa; para [0082] shows that expired gas introduction section 3 (and the at least one open conduit it includes) is connected to right bridge portion 5a and left bridge portion 5b in a manner that allows an open conduit of expired gas introduction section 3 to be moved with respect to an open conduit of communication section 4 and vice versa).  
Regarding Claim 9, modified Inoue discloses the non-invasive device according to claim 1, wherein the housing further comprises one or more connectors for connecting the at least one of a heating element and a cooling element for maintaining the controlled environment (Fig. 1, paras [0077] and [0079], oxygen supply section 10, cord-holding section 11, Examiner’s note: the functional limitation of “for connecting at least one of: a heating element and a cooling element” is met because the cited elements are connecters that are capable of performing the recited function, even though they are not explicitly disclosed as being intended to perform that function).  
Regarding Claim 10, modified Inoue discloses the non-invasive device according to claim 1, wherein the housing further comprises one or more cavities for holding the at least one of a heating element and a cooling element for maintaining the controlled environment (Fig. 1, paras [0077] and [0079], oxygen supply section 10, cord-holding section 11, internal space 2b, Examiner’s note: the functional limitation of “for holding at least one of: a heating element and a cooling element” is met because the cited elements include cavities that are capable of performing the recited function, even though they are not explicitly disclosed as being intended to perform that function).  
Regarding Claim 11, modified Inoue discloses the non-invasive device according to claim 1, wherein the housing further comprises one or more channels for receiving the at least one of: a heating element and a cooling element for maintaining the controlled environment (Fig. 1, paras [0077] and [0079], oxygen supply section 10, cord-holding section 11, Examiner’s note: the functional limitation of “for receiving at least one of: a heating element and a cooling element” is met because the cited elements include channels that are capable of performing the recited function, even though they are not explicitly disclosed as being intended to perform that function). 
Regarding Claim 13, modified Inoue discloses the non-invasive device according to claim 1, further comprising a channel to receive tubing for providing fluids (Fig. 1, paras [0077] and [0079], oxygen supply section 10 includes a channel to receive oxygen supply tube 12, which provides oxygen, a fluid; cord-holding section 11 includes a channel that is capable of performing the function of “receive tubing for providing fluids” and thus meets the functional limitation even though it is not explicitly disclosed as being intended to perform that function).  
Regarding Claim 14, modified Inoue discloses the non-invasive device according to claim 1, further comprising connecting elements for receiving one or more add-on devices (Fig. 1, paras [0077] and [0079], oxygen supply section 10 receives oxygen supply tube 12, an add-on device; cord-holding section 11 is capable of performing the function of “receiving one or more add-on devices” and thus meets the functional limitation even though it is not explicitly discloses as being intended to perform that function).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791